The opinion of the Court was delivered by
Bermudez, C. J.
The accused was prosecuted and convicted for murder, without capital punishment, and sentenced to hard labor for life.
For the reversal of the verdict and sentence he relies ou two bills of exception and on a motion in arrest.
I.
In the first .bill it is charged that the court admitted in evidence, against the defendant, the deposition and confession of himself, taken under oath, at his preliminary examination ; that there was error in this admission, because the deposition and pretended confession was not free and voluntary.
The trial judge states that he admitted the evidence because it had been given by the accused on the preliminary examination of Césaire Lewis, who wms then charged with the murder of the man Jacob Simon; because it was given by the accused of his own free will and accord, and in corroboration of what he had stated to him (the judge), before he had been called to testify, and because the testimony did not incriminate him, and was circumstantial.
This statement of the trial judge is in no way assailed, and therefore must be considered as truthful.
There is no legal proposition better settled in criminal practice than that the confessions of an accused, in actual custody, are inadmissible, unless they are his own free and voluntary statements.
In this case, the declarations of the accused were not made by him at the preliminary examination of his own ease, but at the examination of another party accused of the same crime, and were given freely and voluntarily, without inducements, hope, threat or fear.
They were not offered arid admitted as a confession, but as declara*1112lions for certain purposes, perfectly legitimate iu themselves, and which, are set forth by the trial j udge in his before-stated remarks in the bill.
Those declarations are annexed to the bill. Far from being a confession, or declarations, incriminating tlie defendant, they are statements clearly designed to exculpate him (the witness), and to affirm, as it does, in as many words, liis own innocence.
It is, indeed, to be wondered, how a declaration of innocence can be upheld as a confession of guilt! !
II.
The motion in arrest charged grave omissions and informalities, apparent on the face of the minutes, namely: that these do not show that the bill was found by the grand jury ; that it was returned by the foreman of the same, under his official signature; that it was handed to the judge or clerk; that the prisoner was in court, aud pleaded not guilty, when arraigned ; that he was present when the motion, to sever was filed, argued and submitted ; that be was present during the trial at every important stage thereof; that the indorsement on the bill of indictment does not show that the foreman signed bis name in Ids official capacity, and state tlie crime for the which the grand jury bad found.
On the trial of this motion in arrest, the district judge ordered that tlie minutes be corrected, so as to conform to the facts, as they occurred. To this order the accused reserved a bill. In that bill the judge states that the facts were within his personal knowledge and recollection. He had that right. 38 Ann. 469.
'The other charges are not supported by the record.
There is no complaint now that the facts have been improperly set forth in the corrections made.
These views dispose of both the motion in arrest aud the hill taken to the corrections ordered.
Judgment affirmed.